Per Curiam.

The operation performed by the appellee for its poultry-farmer members is a processing and preparing to a suitable condition for market and sale, and the purchase and use of the items in question, used and consumed in such operation, which are the basis for the taxes levied by the Board of Tax Appeals, are excepted from taxation by Sections 5739.01 and 5741.01, Revised Code.
The judgment of the Court of Appeals is affirmed on authority of Kroger Grocery & Baking Co. v. Glander, Tax *36Commr., 149 Ohio St. 120, and France Co. v. Evatt, Tax Commr., 143 Ohio St. 455.

Judgment affirmed.

Taut, C. J., Smith, Matthias, 0 ’Neill, Herbert and BrowN, JJ., concur.
SchNeider, J., not participating.
Smith, J., of the Six Appellate District, sitting for Zimmerman, J.